


NOTICE OF GRANT OF PERFORMANCE STOCK UNIT AWARD
UNDER TERMS AND CONDITIONS OF 2008 PERFORMANCE INCENTIVE PLAN
Name of Grantee:
 
 
Total Target Number of Stock Units Subject to this Grant1:
 
 
Target Number of EPS Stock Units Subject to this Grant1:
 
 
Target Number of Revenue Stock Units Subject to this Grant1:
 
 
Date of Grant:
 
 

This Notice evidences that you have been granted an award of stock units (the
“Stock Units”) of Microsemi Corporation (the “Corporation”) as to the “total
target” number set forth above. Between zero percent (0%) and two hundred
seventy percent (270%) of the “total target” number of Stock Units will vest and
become nonforfeitable in accordance with the performance-based vesting
requirements set forth in the Terms (as defined below).
By your acceptance of the award, you agree that the award of Stock Units is
granted under and governed by the terms and conditions of the Corporation's 2008
Performance Incentive Plan (as amended from time to time, the “Plan”) and the
Terms and Conditions of Performance Stock Unit Award (the “Terms”), which are
attached and incorporated herein by this reference. This Notice of Grant of
Performance Stock Unit Award, together with the Terms, is referred to as the
“Agreement” applicable to your award. The award has been granted to you in
addition to, and not in lieu of, any other form of compensation otherwise
payable or to be paid to you. Capitalized terms are defined in the Plan if not
defined herein or in the Terms.
By accepting this award, you agree to execute any documents and take such
further actions that the Corporation may reasonably request in order to
establish and/or maintain a brokerage account to hold the shares subject to this
grant. You also agree that your default election to settle your tax withholding
obligation is to have the Corporation withhold a portion of the shares covered
by this award as provided in Section 9 of the Terms. You may change your default
election during any period that you are not in blackout by notifying the
Corporation and making alternative arrangements acceptable to the Corporation to
provide for tax withholding as described in Section 9.
Microsemi Corporation
 
Accepted and Agreed by Grantee
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
 
 




1 Subject to adjustment under Section 7.1 of the Plan.

--------------------------------------------------------------------------------




MICROSEMI CORPORATION
2008 PERFORMANCE INCENTIVE PLAN
TERMS AND CONDITIONS OF PERFORMANCE STOCK UNIT AWARD
1.
General.

These Terms and Conditions of Performance Stock Unit Award (these “Terms”) apply
to a particular grant of stock units under the Plan (the “Award”) if
incorporated by reference in the Notice of Grant of Performance Stock Unit Award
(the “Grant Notice”) corresponding to that particular grant. The recipient of
the Award identified in the Grant Notice is referred to as the “Grantee.” The
effective date of grant of the Award as set forth in the Grant Notice is
referred to as the “Award Date.” The number of stock units covered by the Award
is subject to adjustment under Section 7.1 of the Plan.
The Award was granted under and subject to the Microsemi Corporation 2008
Performance Incentive Plan (the “Plan”). Capitalized terms are defined in the
Plan if not defined herein. The Award has been granted to the Grantee in
addition to, and not in lieu of, any other form of compensation otherwise
payable or to be paid to the Grantee. The Grant Notice and these Terms are
collectively referred to as the “Agreement” applicable to the Award.
As used in the Agreement, the term “stock unit” means a non-voting unit of
measurement which is deemed for bookkeeping purposes to be the equivalent to one
outstanding share of the Corporation’s Common Stock solely for purposes of the
Plan and this Agreement. The Stock Units shall be used solely as a device for
the determination of the payment to eventually be made to the Grantee if such
Stock Units vest pursuant to Section 2 of the Terms. The Stock Units shall not
be treated as property or as a trust fund of any kind.
2.
Vesting.

The Award is subject to the vesting terms and conditions set forth in Exhibit A
here, incorporated herein by this reference. References to this Section 2
include Exhibit A.
3.
Effect of Termination of Employment or Services.

Except as otherwise expressly provided below in this Section 3, if the Grantee
ceases to be employed by or ceases to provide services to the Corporation or one
of its Subsidiaries (the date of such termination of employment or services is
referred to as the Grantee’s “Severance Date”), the Grantee’s Stock Units shall
terminate to the extent such units have not become vested pursuant to Section 2
or Section 8.2 hereof as of the Severance Date (regardless of the reason for
such termination of employment or services, whether with or without cause,
voluntarily or involuntarily).
•
If, however, the Grantee’s employment with the Corporation and its Subsidiaries
terminates due to the Grantee’s death or Disability prior to the last day of the
FY15-FY17 Performance Period, the Stock Units shall accelerate to such extent
that the Total Target Number of Stock Units (as set forth in the Grant Notice)
subject to the Award (including any Stock Units that may have vested prior to
the date of such event pursuant to Section 2 hereof with respect to the FY15
Performance Period or the FY15-FY16 Performance Period) shall be fully vested as
of the date of such event and any remaining unvested Stock Units subject to the
Award (after giving effect to such acceleration, if required) shall terminate as
of such event.

•
If, however, the Grantee’s employment with the Corporation or one of its
Subsidiaries terminates prior to the last day of the FY15-FY17 Performance
Period (other than due to Grantee’s death or Disability) and, in connection with
the Grantee’s Severance Date, the Grantee is entitled to accelerated vesting of
his or her outstanding equity awards pursuant to the terms of any written
employment, severance or similar agreement with the Corporation in effect at the
time of such termination, the Performance Periods then in effect with respect to
the Award shall be deemed to end as of the last day of the fiscal quarter of the
Corporation in which the Severance Date occurs (subject to the provisions of
Section 8.2 below should a Change in Control Event occur before the end of such
shortened period), the performance goals set forth in Section 2 shall be
adjusted by the Administrator based on the portion of the applicable scheduled
Performance Period actually completed during such shortened period of time using
the performance goals for that period of time as considered by the Administrator
in approving the Award and on which the goals set forth in Section 2 were based,
and the Award will vest as of the end of such shortened period as to a number of
Stock Units determined in accordance with Section 2 with performance measured
for such shortened period.

•
If, however, the Grantee’s employment with the Corporation or one of its
Subsidiaries terminates prior to the last day of the FY15-FY17 Performance
Period (other than due to Grantee’s death or Disability, and other




--------------------------------------------------------------------------------




than a termination described in the preceding bullet point) and such termination
qualifies as a Retirement, the Performance Periods then in effect with respect
to the Award shall be deemed to end as of the last day of the fiscal quarter of
the Corporation in which the Severance Date occurs (subject to the provisions of
Section 8.2 below should a Change in Control Event occur before the end of such
shortened period), each of the Target Number of EPS Stock Units and the Target
Number of Revenue Stock Units subject to the Award will be pro-rated as
described below, the performance goals set forth in Section 2 shall be adjusted
by the Administrator based on the portion of the applicable scheduled
Performance Period actually completed during such shortened period of time using
the performance goals for that period of time as considered by the Administrator
in approving the Award and on which the goals set forth in Section 2 were based,
and the Award will vest as of the end of such shortened period as to a number of
Stock Units determined in accordance with Section 2 with performance measured
for such shortened period. In the event of such a Retirement, each of the Target
Number of EPS Stock Units and the Target Number of Revenue Stock Units subject
to the Award will be pro-rated as of the Grantee’s Severance Date by multiplying
such Target Number of Stock Units otherwise subject to the Award by a fraction,
the numerator of which is the total number of calendar days in the FY15-FY17
Performance Period that the Grantee was employed by the Corporation or one of
its Subsidiaries and the denominator of which is the total number of calendar
days in the FY15-FY17 Performance Period. If such a Retirement occurs after the
FY15 Performance Period, the offset to any pro-rated Stock Units payable with
respect to the shortened Performance Period will be based on the actual (not
pro-rated) Stock Units paid or payable for any Performance Period ended prior to
such Retirement.
•
If the Grantee’s employment with the Corporation and its Subsidiaries terminates
on or after the last day of the FY15-FY17 Performance Period due to (i) the
Grantee’s death or Disability, (ii) a termination in connection with which the
Grantee is entitled to accelerated vesting of his or her outstanding equity
awards pursuant to the terms of any written employment, severance or similar
agreement with the Corporation in effect at the time of such termination, or
(iii) the Grantee’s Retirement, the Grantee will be treated for purposes of the
Award as though no such termination of employment had occurred.

With respect to a termination of employment referred to in either of the second
or third bullet points above, any remaining unvested Stock Units subject to the
Award at the end of the shortened Performance Period shall terminate as of the
end of such shortened period.
For the purposes of the Award, “Disability” has the meaning given to such term
in Treas. Reg. Section 1.409A-3(i)(4). For purposes of the Award, “Retirement”
means the Grantee’s Severance Date occurs more than ninety (90) days after the
Date of Grant of the Award and, on the Severance Date, the Grantee has attained
at least age 65 and has at least 10 years of service to the Corporation and/or
its Subsidiaries.
If any unvested Stock Units are terminated pursuant to this Agreement, such
Stock Units shall automatically terminate and be cancelled as of the applicable
termination date without payment of any consideration by the Corporation and
without any other action by the Grantee, or the Grantee’s beneficiary or
personal representative, as the case may be.
4.
Continuance of Employment/Service Required; No Employment Commitment.

Except as expressly provided in Section 3 above, the vesting schedule requires
continued employment or service through each applicable vesting date as a
condition to the vesting of the applicable installment of the Award and the
rights and benefits under this Agreement. Except as expressly provided in
Section 3 above, employment or service for only a portion of the vesting period,
even if a substantial portion, will not entitle the Grantee to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 3 above
or under the Plan.
Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, affects the Grantee’s status as an
employee at will who is subject to termination without cause, confers upon the
Grantee any right to remain employed by or in service to the Corporation or any
Subsidiary, interferes in any way with the right of the Corporation or any
Subsidiary at any time to terminate such employment or services, or affects the
right of the Corporation or any Subsidiary to increase or decrease the Grantee’s
other compensation or benefits. Nothing in this paragraph, however, is intended
to adversely affect any independent contractual right of the Grantee without his
consent thereto.
5.
Timing and Manner of Payment of Stock Units.

On or as soon as administratively practical (and in all events not later than
two and one-half months) following the last day of each Performance Period or
any Change in Control Event (as such term is defined in Section 8.2), the
Corporation



--------------------------------------------------------------------------------




shall deliver to the Grantee a number of shares of Common Stock (either by
delivering one or more certificates for such shares or by entering such shares
in book entry form, as determined by the Corporation in its discretion) equal
(subject to adjustment pursuant to Section 7.1 of the Plan) to the number of
Stock Units subject to this Award that vested for that Performance Period or in
connection with such Change in Control Event.
However, to the extent the Grantee’s Stock Units vest pursuant to Section 3, in
the first two and one-half months of the calendar quarter following the calendar
quarter in which the Grantee’s Separation From Service occurs, the Corporation
shall deliver to the Grantee a number of shares of Common Stock (either by
delivering one or more certificates for such shares or by entering such shares
in book entry form, as determined by the Corporation in its discretion) equal
(subject to adjustment pursuant to Section 7.1 of the Plan) to the number of
Stock Units subject to this Award that vested pursuant to Section 3 in
connection with the Grantee’s termination of employment or death, as the case
may be; provided, however, that if the Grantee is a “specified employee” (within
the meaning of Treasury Regulation Section 1.409A-1(i)) on the date of Grantee’s
Separation From Service, Grantee shall not be entitled to any payment of such
Stock Units until the earlier of (i) the date which is six (6) months after
Grantee’s Separation From Service with the Corporation for any reason other than
death, or (ii) the date of Grantee’s death, if and to the extent such delay in
payment is required to comply with Section 409A of the Code. For purposes of the
Award, “Separation From Service” shall mean a “separation from service” within
the meaning of Treasury Regulation Section 1.409A-1(h)(1), without regard to the
optional alternative definitions available thereunder.
The Corporation’s obligation to deliver shares of Common Stock or otherwise make
payment with respect to vested Stock Units is subject to the condition precedent
that the Grantee or other person entitled under the Plan to receive any shares
with respect to the vested Stock Units deliver to the Corporation any
representations or other documents or assurances required pursuant to Section
8.1 of the Plan. The Grantee shall have no further rights with respect to any
Stock Units that are so paid or that terminate pursuant to the terms hereof.
6.
Dividend and Voting Rights.

6.1    Limitations on Rights Associated with Units. The Grantee shall have no
rights as a stockholder of the Corporation, no dividend rights (except as
expressly provided in Section 6.2 with respect to Dividend Equivalent Rights)
and no voting rights, with respect to the Stock Units and any shares of Common
Stock underlying or issuable in respect of such Stock Units until such shares of
Common Stock are actually issued to and held of record by the Grantee. No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date of issuance of the stock certificate.
6.2    Dividend Equivalent Rights Distributions. As of any date that the
Corporation pays an ordinary cash dividend on its Common Stock, the Corporation
shall credit the Grantee with an additional number of Stock Units equal to (i)
the per share cash dividend paid by the Corporation on its Common Stock on such
date, multiplied by (ii) the Total Target Number of Stock Units (including any
dividend equivalents previously credited hereunder) (with such Target Number
adjusted pursuant to Section 7.1 of the Plan) subject to the Award as of the
related dividend payment record date, divided by (iii) the fair market value of
a share of Common Stock on the date of payment of such dividend (with the “fair
market value” of such shares determined in accordance with the applicable
provisions of the Plan). Any Stock Units credited pursuant to the foregoing
provisions of this Section 6.2 shall be subject to the same vesting, payment and
other terms, conditions and restrictions as the original Stock Units to which
they relate. No crediting of Stock Units shall be made pursuant to this Section
6.2 with respect to any Stock Units which, as of such record date, have either
been paid pursuant to Section 5 or terminated pursuant to the terms hereof.
7.
Non-Transferability.

Neither the Award, nor any interest therein or amount or shares payable in
respect thereof may be sold, assigned, transferred, pledged or otherwise
disposed of, alienated or encumbered, either voluntarily or involuntarily. The
transfer restrictions in the preceding sentence shall not apply to (a) transfers
to the Corporation, or (b) transfers by will or the laws of descent and
distribution.
8.
Adjustments; Change in Control.

8.1    Adjustments. Upon the occurrence of certain events relating to the
Corporation’s stock contemplated by Section 7.1 of the Plan (including, without
limitation, an extraordinary cash dividend on such stock), the Administrator
shall make adjustments in accordance with such section in the number of Stock
Units then outstanding and the number and kind of securities that may be issued
in respect of the Award. No such adjustment shall be made with respect to any
ordinary cash dividend for which dividend equivalents are credited pursuant to
Section 6.2. For purposes of clarity, Sections A.2 and A.3 of Exhibit A control
as to any adjustment of the performance goals, criteria or metrics.



--------------------------------------------------------------------------------




8.2    Change in Control. If, at any time after the Award Date and before the
last day of the FY15-FY17 Performance Period (or, in the case of a “shortened”
performance period provided in Section 3, before the last day of such shortened
period), a Change in Control Event occurs, the Award shall accelerate to such
extent that the greater of the following (after giving effect to and including
any Stock Units that may have vested prior to the date of such event pursuant to
Section 2 hereof) shall be fully vested as of the date of such event:
•
the Total Target Number of Stock Units (as set forth in the Grant Notice)
subject to the Award; or

•
the number of Stock Units that would be payable to the Grantee if the FY15-FY17
Performance Period ended as of the last day of the fiscal quarter of the
Corporation coinciding with or last preceding the date on which such Change in
Control Event occurred, the performance goals set forth in Section 2 shall be
adjusted based on the portion of the applicable scheduled Performance Period
actually completed during such shortened period of time using the performance
goals for that period of time as considered by the Administrator in approving
the Award and on which the goals set forth in Section 2 were based, and the
Award vested as of the end of such shortened period in accordance with Section 2
with performance measured for such shortened period;

provided, however, that the accelerated vesting otherwise provided for above in
this Section 8.2 shall not apply if the Stock Units terminated or were
accelerated pursuant to Section 3 prior to the occurrence of such event. For
purposes of the Agreement, “Change in Control Event” means a “change in the
ownership” of the Corporation, a “change in effective control” of the
Corporation, or a “change in the ownership of a substantial portion of the
assets” of the Corporation, within the meaning of Section 409A of the Code.
9.
Tax Withholding.

The Corporation shall reasonably determine the amount of any federal, state,
local or other income, employment, or other taxes which the Corporation or any
of its Subsidiaries may reasonably be obligated to withhold with respect to the
grant, vesting or other event with respect to the Stock Units. The Grantee shall
be solely responsible for the satisfaction of such withholding requirements. If
such withholding event occurs in connection with the distribution of shares of
Common Stock in respect of the Stock Units and subject to compliance with all
applicable laws, the Corporation shall automatically withhold and reacquire the
appropriate number of whole shares, valued at their then fair market value (with
the “fair market value” of such shares determined in accordance with the
applicable provisions of the Plan), to satisfy any withholding obligations of
the Corporation or its Subsidiaries with respect to such distribution at the
minimum applicable withholding rates; provided, however, that the Grantee may
elect in advance, in accordance with such procedures as the Corporation may
implement and subject to all applicable laws and Corporation policies (including
insider-trading policies), to make alternative arrangements to provide for such
withholding (which may include provision for a cash payment to the Corporation
for the amount of such withholding obligations or a “sell-to-cover” arrangement
with a broker to provide for the market sale of such shares to cover such
withholding amount). The Grantee shall execute such documents as may reasonably
be requested by the Corporation or the broker, as applicable, in order to
implement such transactions and shall otherwise comply with the administrative
rules and procedures established by the Corporation with respect to such
transactions. If, however, any withholding event occurs with respect to the
Stock Units other than in connection with the distribution of shares of Common
Stock in respect of the Stock Units, or if the Corporation cannot legally
satisfy such withholding obligations by such withholding and reacquisition of
shares as described above, the Corporation shall be entitled to require a cash
payment by or on behalf of the Grantee and/or to deduct from other compensation
payable to the Grantee the amount of any such withholding obligations.
10.
Notices.

Any notice to be given under the terms of this Agreement shall be in writing and
addressed to the Corporation at its principal office to the attention of the
Secretary, and to the Grantee at the Grantee’s last address reflected on the
Corporation’s employment records. Any notice shall be delivered in person or
shall be enclosed in a properly sealed envelope, addressed as aforesaid,
registered or certified, and deposited (postage and registry or certification
fee prepaid) in a post office or branch post office regularly maintained by the
United States Government or a courier of internationally recognized prominence.
Any such notice shall be given only when received, but if the Grantee is no
longer an Eligible Person, shall be deemed to have been duly given five business
days after the date mailed in accordance with the foregoing provisions of this
Section 10.
11.
Plan.

The Award and all rights of the Grantee under this Agreement are subject to the
terms and conditions of the Plan, incorporated herein by this reference. The
Grantee agrees to be bound by the terms of the Plan and this Agreement.



--------------------------------------------------------------------------------




The Grantee acknowledges having read and understanding the Plan, the Prospectus
for the Plan, and this Agreement. Unless otherwise expressly provided in other
sections of this Agreement, provisions of the Plan that confer discretionary
authority on the Board or the Administrator do not (and shall not be deemed to)
create any rights in the Grantee unless such rights are expressly set forth
herein or are otherwise in the sole discretion of the Board or the Administrator
so conferred by appropriate action of the Board or the Administrator under the
Plan after the date hereof.
12.
Entire Agreement.

This Agreement and the Plan together constitute the entire agreement and
supersede all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof. The Plan may be
amended pursuant to Section 8.6 of the Plan. This Agreement may be amended by
the Administrator from time to time. Any such amendment must be in writing and
signed by the Corporation. Any such amendment that materially and adversely
affects the Grantee’s rights under this Agreement requires the consent of the
Grantee in order to be effective with respect to the Award. The Corporation may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Grantee hereunder, but no
such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.
13.
Limitation on Grantee’s Rights.

Participation in the Plan confers no rights or interests other than as herein
provided. This Agreement creates only a contractual obligation on the part of
the Corporation as to amounts payable and shall not be construed as creating a
trust. Neither the Plan nor any underlying program, in and of itself, has any
assets. The Grantee shall have only the rights of a general unsecured creditor
of the Corporation with respect to amounts credited and benefits payable, if
any, with respect to the Stock Units, and rights no greater than the right to
receive the Common Stock as a general unsecured creditor with respect to Stock
Units, as and when payable hereunder.
14.
Counterparts.

This Agreement may be executed simultaneously in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
15.
Section Headings.

The section headings of this Agreement are for convenience of reference only and
shall not be deemed to alter or affect any provision hereof.
16.
Governing Law.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware without regard to conflict of law
principles thereunder.
17.
Construction.

It is intended that the terms of the Award will not result in the imposition of
any tax liability pursuant to Section 409A of the Code. This Agreement shall be
construed and interpreted consistent with the foregoing intents.
18.
Clawback Policy.

The Stock Units are subject to the terms of the Corporation’s recoupment,
clawback or similar policy as it may be in effect from time to time, as well as
any similar provisions of applicable law, any of which could in certain
circumstances require repayment or forfeiture of the Stock Units or any shares
of Common Stock or other cash or property received with respect to the Stock
Units (including any value received from a disposition of the shares acquired
upon payment of the Stock Units).
* * * * *



--------------------------------------------------------------------------------




EXHIBIT A
VESTING TERMS AND CONDITIONS
Subject to Sections 3 and 8.2 of the Terms, the percentage of the Total Target
Number of Stock Units (as set forth in the Grant Notice) subject to the Award
that vest will range from zero percent (0%) to two hundred seventy percent
(270%) and will be determined based on the Corporation’s Adjusted EPS, Revenue
and Relative TSR Ranking (as such terms are defined below) for the Corporation’s
2014, 2015 and 2016 fiscal years as set forth below in this Exhibit A. (As set
forth in the Grant Notice, thirty (30%) of the Total Target Number of Stock
Units are referred to as the “Target Number of EPS Stock Units,” and seventy
(70%) of the Total Target Number of Stock Units are referred to as the “Target
Number of Revenue Stock Units.”) The percentage of the Target Number of EPS
Stock Units subject to the Award that vest will be determined based on the
Corporation’s Adjusted EPS, and the percentage of the Target Number of Revenue
Stock Units subject to the Award that vest will be determined based on the
Corporation’s Revenue, in each case subject to the effect of a Relative TSR
Ranking adjustment for the FY15-FY17 Performance Period.
A.1    Performance-Based Vesting.
FY15 Performance Period. Forty percent (40%) of the Target Number of EPS Stock
Units subject to the Award and forty percent (40%) of the Target Number of
Revenue Stock Units subject to the Award will be eligible to vest based on the
Corporation’s Adjusted EPS Growth Performance Ranking and Revenue Growth
Performance Ranking for the FY15 Performance Period in accordance with the
following tables:
Adjusted EPS Growth Performance Ranking for the FY15 Performance Period
Applicable Percentage
Less than 10th Percentile
0%
10th Percentile
25%
25th Percentile
60%
50th Percentile or Higher
100%

Revenue Growth Performance Ranking for the FY15 Performance Period
Applicable Percentage
Less than 10th Percentile
0%
10th Percentile
25%
25th Percentile
60%
50th Percentile or Higher
100%

The percentage of the Target Number of EPS Stock Units subject to the Award that
vest for the FY15 Performance Period will equal the Applicable Percentage
determined above based on the Corporation’s Adjusted EPS Growth Performance
Ranking for the FY15 Performance Period, multiplied by forty percent (40%) of
the Target Number of EPS Stock Units subject to the Award. The percentage of the
Target Number of Revenue Stock Units subject to the Award that vest for the FY15
Performance Period will equal the Applicable Percentage determined above based
on the Corporation’s Revenue Growth Performance Ranking for the FY15 Performance
Period, multiplied by forty percent (40%) of the Target Number of Revenue Stock
Units subject to the Award.
FY15-FY16 Performance Period. One hundred percent (100%) of the Target Number of
EPS Stock Units subject to the Award and one hundred percent (100%) of the
Target Number of Revenue Stock Units subject to the Award will be eligible to
vest based on the Corporation’s Adjusted EPS Growth Performance Ranking and
Revenue Growth Performance Ranking for the FY15-FY16 Performance Period in
accordance with the following tables:
Adjusted EPS Growth Performance Ranking for the FY15-FY16 Performance Period
Applicable Percentage
Less than 10th Percentile
0%
10th Percentile
25%
25th Percentile
60%
50th Percentile or Higher
100%




--------------------------------------------------------------------------------




Revenue Growth Performance Ranking for the FY15-FY16 Performance Period
Applicable Percentage
Less than 10th Percentile
0%
10th Percentile
25%
25th Percentile
60%
50th Percentile
100%
80th Percentile or Higher
225%

The percentage of the Target Number of EPS Stock Units subject to the Award that
vest for the FY15-FY16 Performance Period will equal the Applicable Percentage
determined above based on the Corporation’s Adjusted EPS Growth Performance
Ranking for the FY15-FY16 Performance Period, multiplied by one hundred percent
(100%) of the Target Number of EPS Stock Units subject to the Award. The
percentage of the Target Number of Revenue Stock Units subject to the Award that
vest for the FY15-FY16 Performance Period will equal the Applicable Percentage
determined above based on the Corporation’s Revenue Growth Performance Ranking
for the FY15-FY16 Performance Period, multiplied by one hundred percent (100%)
of the Target Number of Revenue Stock Units subject to the Award.
Notwithstanding the previous two sentences, the Stock Units subject to the Award
that vest for the FY15-FY16 Performance Period will be the number determined
pursuant to the preceding two sentences but reduced (but not below zero) by the
number of Stock Units subject to the Award that vested for the FY15 Performance
Period.
FY15-FY17 Performance Period. The Target Number of EPS Stock Units subject to
the Award and the Target Number of Revenue Stock Units subject to the Award will
be eligible to vest based on the Corporation’s Adjusted EPS Growth Performance
Ranking, Revenue Growth Performance Ranking and Actual TSR Percentile for the
FY15-FY17 Performance
Adjusted EPS Growth Performance Ranking for the FY15-FY17 Performance Period
Applicable Percentage
Less than 10th Percentile
0%
10th Percentile
25%
25th Percentile
60%
50th Percentile
100%
80th Percentile or Higher
225%

Revenue Growth Performance Ranking for the FY15-FY17 Performance Period
Applicable Percentage
Less than 10th Percentile
0%
10th Percentile
25%
25th Percentile
60%
50th Percentile
100%
80th Percentile or Higher
225%

The percentage of the Target Number of EPS Stock Units subject to the Award that
vest for the FY15-FY17 Performance Period will equal the Applicable Percentage
determined above based on the Corporation’s Adjusted EPS Growth Performance
Ranking for the FY15-FY17 Performance Period, multiplied by the Target Number of
EPS Stock Units subject to the Award, subject to the Actual TSR Percentile
adjustment described below. The percentage of the Target Number of Revenue Stock
Units subject to the Award that vest for the FY15-FY17 Performance Period will
equal the Applicable Percentage determined above based on the Corporation’s
Revenue Growth Performance Ranking for the FY15-FY17 Performance Period,
multiplied by the Target Number of Revenue Stock Units subject to the Award,
subject to the Actual TSR Percentile adjustment described below.
If the Corporation’s Actual TSR Percentile for the FY15-FY17 Performance Period
is in the top quartile of the Company Peer Group, then the Applicable
Percentages otherwise determined for the FY15-FY17 Performance Period shall be
multiplied by a factor of 1.2. (For example, an Applicable Percentage otherwise
determined as above for the FY15-FY17 Performance Period to be 150% would, after
giving effect to such adjustment, if required, become an Applicable Percentage
of 180%.) If the Corporation’s Actual TSR Percentile for the FY15-FY17
Performance Period is in the



--------------------------------------------------------------------------------




bottom quartile of the Company Peer Group, then the Applicable Percentages
otherwise determined for the FY15-FY17 Performance Period shall be multiplied by
a factor of 0.8. (For example, an Applicable Percentage otherwise determined for
the FY15-FY17 Performance Period to be 150% would, after giving effect to such
adjustment, if required, become a vesting percentage of 120%.) If the
Corporation’s Actual TSR Percentile for the FY15-FY17 Performance Period is in
the second or the third quartile of the Company Peer Group, then no adjustment
shall be made to the Applicable Percentages otherwise determined for the
FY15-FY17 Performance Period.
Notwithstanding the prior two paragraphs, the Stock Units subject to the Award
that vest for the FY15-FY17 Performance Period will be the number determined
pursuant to the preceding two paragraphs but reduced (but not below zero) by the
aggregate number of Stock Units subject to the Award that vested for the FY15
Performance Period and the FY15-FY16 Performance Period.
General. For each of the tables above, the applicable vesting percentage will be
interpolated on a linear basis between the levels stated in the applicable table
and fractional shares shall be rounded to the nearest whole share.
Any Stock Units that do not vest based on the performance requirements set forth
in this Exhibit A (and which have not previously vested or terminated pursuant
to the terms of this Agreement) will automatically terminate as of the last day
of the FY15-FY17 Performance Period. The number of Stock Units that vest based
on performance as of the end of the applicable Performance Period will be
determined by the Administrator following the end of the applicable Performance
Period, and payment of vested Stock Units will be made as provided in Section 5
of the Terms. Any such determination by the Administrator shall be final and
binding.
A.2    Defined Terms.
For purposes of the Award, the following definitions will apply:
“Actual TSR Percentile” means the percentile ranking of the Corporation’s TSR
among the TSRs for the Company Peer Group members for the FY15-FY17 Performance
Period.
“Adjusted EPS” means, as to the Corporation and any other Company Peer Group
member for a particular Performance Period, the reported earnings per share of
that entity for that particular Performance Period (using the calculation,
whether in accordance with Generally Accepted Accounting Principles (“GAAP”) or
non-GAAP, principally used by that entity to publicly report its earnings per
share for that period), subject to the adjustments described below.
“Adjusted EPS Growth Performance Ranking” means, as to a particular Performance
Period, the ranking of the Corporation’s Adjusted EPS growth for that
Performance Period relative to the Adjusted EPS growth levels for that
Performance Period for the companies (including the Corporation) comprising the
Company Peer Group. The Adjusted EPS Growth Performance Ranking for any
particular entity within the Company Peer Group shall be determined based on the
Company Peer Group member’s Adjusted EPS for the fiscal quarters of such entity
that end during the applicable Performance Period, when compared with the
Company Peer Group member’s Adjusted EPS for the four consecutive fiscal
quarters of such entity that ended immediately prior to the applicable
Performance Period, all as determined by the Administrator based on information
publicly available to the Administrator at the time it makes such determination.
“Applicable Percentage” means, as to a particular Performance Period, a
percentage determined based on the Corporation’s Adjusted EPS Growth Performance
Ranking or Revenue Growth Performance Ranking, as applicable, for that
Performance Period.
“Beginning Price” means, with respect to the Corporation and any other Company
Peer Group member, the closing stock price of such company’s common stock on the
principal exchange on which such stock is traded for the last trading day
immediately preceding the start of the applicable Performance Period.
“Company Peer Group” means the Corporation and each of the following companies:



--------------------------------------------------------------------------------




Altera Corporation
M/A-COM Technology Solutions Inc.
Amkor Technology, Inc.
Maxim Integrated Products, Inc.
Analog Devices, Inc.
Mercury Systems, Inc.
Atmel Corporation
Micrel, Inc.
Avago Technologies, Ltd.
Microchip Technology, Inc.
AVX Corporation
MKS Instruments
Cobham plc
ON Semiconductor Corporation
Cypress Semiconductor Corporation
PMC Sierra, Inc.
Diodes, Inc.
Power Integrations, Inc.
Fairchild Semiconductor International, Inc.
RF Micro Devices, Inc.
Freescale Semiconductor Ltd.
Silicon Laboratories, Inc.
Infineon Technologies AG
Skyworks Solutions, Inc.
Integrated Device Technology, Inc.
Vishay Intertechnology, Inc.
Intersil Corporation
Xilinx, Inc.
Linear Technology Corporation
 

The Company Peer Group shall be subject to adjustment by the Administrator for
changes that occur prior to the end of the applicable Performance Period as
follows: In the event of a merger or other business combination of two Company
Peer Group members (including, without limitation, the acquisition of one
Company Peer Group member, or all or substantially all of its assets, by another
Company Peer Group member), the surviving, resulting or successor entity, as the
case may be, shall continue to be treated as a member of the Company Peer Group,
provided that the common stock (or similar equity security) of such entity is
listed or traded on a national securities exchange as of the end of the
FY15-FY17 Performance Period. In the event that the common stock (or similar
equity security) of a Company Peer Group member is otherwise not listed or
traded on a national securities exchange at the end of the FY15-FY17 Performance
Period, such entity shall be excluded from the Company Peer Group.
“Ending Price” means, with respect to the Corporation and any other Company Peer
Group member, the closing stock price of such company’s common stock on the
principal exchange on which such stock is traded for the last trading day
occurring in the applicable Performance Period.
“FY15 Performance Period” means the Corporation’s 2015 fiscal year.
“FY15-FY16 Performance Period” means the Corporation’s 2015 and 2016 fiscal
years.
“FY15-FY17 Performance Period” means the Corporation’s 2015, 2016 and 2017
fiscal years.
“Performance Period” means either the FY15 Performance Period, the FY15-FY16
Performance Period, or the FY15-FY17 Performance Period, as applicable.
“Revenue” means, as to the Corporation and any other Company Peer Group member
for a particular Performance Period, the reported revenue of that entity for
that particular Performance Period (using the calculation, whether in accordance
with GAAP or non-GAAP, principally used by the Corporation to publicly report
its revenue for that period).
“Revenue Growth Performance Ranking” means, as to a particular Performance
Period, the ranking of the Corporation’s Revenue growth for that Performance
Period relative to the Revenue growth levels for that Performance Period for the
companies (including the Corporation) comprising the Company Peer Group. The
Revenue Growth Performance Ranking for any particular entity within the Company
Peer Group shall be determined based on the Company Peer Group member’s Revenue
for the fiscal quarters of such entity that end during the applicable
Performance Period, when compared with the Company Peer Group member’s Revenue
for the four consecutive fiscal quarters of such entity that ended immediately
prior to the applicable Performance Period, all as determined by the
Administrator based on information publicly available to the Administrator at
the time it makes such determination.
“TSR” means total shareholder return and shall be determined with respect to the
Corporation and any other Company Peer Group member by dividing: (a) the sum of
(i) the difference obtained by subtracting the Beginning Price from the Ending
Price plus (ii) all dividends and other distributions for which the ex-dividend
date (or similar date in the case of a distribution other than a dividend)
related to such dividend or other distribution occurs during the FY15-FY17
Performance Period by (b) the Beginning Price. Any non-cash distributions shall
be ascribed such dollar value as may be determined by or at the direction of the
Administrator.



--------------------------------------------------------------------------------




A.3    Adjustments. For purposes of the Award, the Administrator shall adjust
the Adjusted EPS and Revenue (in each case, of the Corporation and any Company
Peer Group member, as applicable) to the extent (if any) it determines that the
adjustment is necessary or advisable to preserve the intended incentives and
benefits to reflect (1) any material corporate transaction (such as a
reorganization, combination, separation, merger, acquisition, or any combination
of the foregoing), or any complete or partial liquidation of the Corporation,
(2) any change in accounting policies or practices, or (3) the effects of any
special charges to the Company’s earnings. In addition, the Administrator shall
make adjustments to the Ending Price and/or TSR and Adjusted EPS (in each case,
of the Corporation and any Company Peer Group member, as applicable) to
eliminate (to the extent necessary and without duplication) the impact of any
stock splits, reverse stock splits, and stock dividends. The Administrator’s
determination of Adjusted EPS, Revenue, TSR, Adjusted EPS Growth Performance
Ranking and Revenue Growth Performance Ranking, and Actual TSR Percentile for
each Performance Period and whether, and the extent to which, any such
adjustment is necessary shall be final and binding.
* * * * *



